EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric King on June 22, 2021.

The application has been amended as follows: replaced the claims as follows:
Claim 2 (Currently Amended) The apparatus according to claim 1, wherein the feedback of all information of the CSI is used to indicate a channel status of all of the downlink channel, and the feedback of the part of information of the CSI is used to indicate a channel status of a part of the downlink channel.

Claim 7 (Currently Amended) The apparatus according to claim 2, wherein the apparatus comprises m receive ports and n transmit ports, the m receive ports comprise the n transmit ports, and both m and n are positive integers; and when the target mode is the second mode, the processor is further configured to:
determine, based on a rank of the correlation matrix of [[the]] a remaining port other than the n transmit ports in the m receive ports, the part of the downlink channel that needs to be fed back; and
a sending unit is configured to:
send the part of information to the network device, wherein the part of information is used to indicate a correlation matrix of the part of the channel; and


Claim 9 (Currently amended) The apparatus according to claim 1, wherein the first reference signal is a channel state information reference signal (CSI-RS); and/or
the [[a]] second reference signal is a sounding reference signal (SRS).

Claim 11 (Currently Amended) The apparatus according to claim 10, wherein the feedback of all information of the CSI is used to indicate a channel status of all of the downlink channel, and the feedback of the part of information of the CSI is used to indicate a channel status of a part of the downlink channel.

Claim 15 (Currently amended) The apparatus according to claim 10, wherein the first reference signal is a channel state information reference signal (CSI-RS); and/or
the [[a]] second reference signal is a sounding reference signal (SRS).

Claim 16 (Currently amended) A non-transitory computer readable medium, configured to store a computer program, wherein the computer program comprises an instruction which when executed by a processor, causes the processor to perform a method comprising: 
receiving a first reference signal sent by a network device; 
measuring a downlink channel based on the first reference signal to obtain a channel status of the downlink channel;
determining a target mode from a plurality of modes based on the channel status of the downlink channel, wherein information used to feed back channel state information (CSI) and sent in different modes of the plurality of modes is different, wherein the plurality of modes comprise a first mode, a second mode, and a third mode; in the first mode, the apparatus feeds back all information of 
sending indication information to the network device, wherein the indication information is used to indicate the target mode.

Claim 17 (Currently Amended) The apparatus according to claim 16, wherein the feedback of all information of the CSI is used to indicate a channel status of all of the downlink channel, and the feedback of the part of information of the CSI 


Conclusion
The information disclosure statement (IDS) submitted on March 9, 2021 has been considered. An initialed copy of the IDS is included.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is (571)272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




/BETSY DEPPE/Primary Examiner, Art Unit 2633